



castlightlogoa08.jpg [castlightlogoa08.jpg]


Neeraj Gupta


Re: Promotion to EVP, Engineering


Dear Neeraj,


Thank you for your continued commitment and contributions to Castlight. I am
pleased to inform you that you have been promoted to the position of Executive
Vice President, Engineering reporting to me, effective September 17, 2018. Upon
the effective date, your annual base salary will increase to $360,000, less
applicable withholdings. This represents an increase of 5.8%. This increase will
appear in your September 30, 2018 paycheck. Your annual target bonus remains 50%
of your base salary.


In recognition of your promotion, you have been awarded 50,000 restricted stock
units, to acquire shares of Company Class B Common Stock ("RSUs") under its 2014
Equity Incentive Plan (Plan). This grant vests in equal quarterly installments
over a period of four years. Your first vesting will be November 16, 2018.
Further details will be provided when the grant is issued to you.


In your new role, you will be a Section 16 Officer. Also, with this promotion,
you will be eligible for the EVP tier benefits as detailed in the Castlight
Health Executive Severance Agreement.


Please sign this letter accepting and return the signed letter to Christian
Reed.


Thank you again for your efforts at Castlight. We truly appreciate your
dedication to the one team on a mission making things happen.


Congratulations!




/s/ John Doyle
John Doyle




Accepted:


/s/ Neeraj Gupta
 
2/22/2019
 
 
Neeraj Gupta
 
Date
 
 








